POULIOT, J.
This cause is before the Court on defendants’ motion for a new trial, on the usual grounds, after a jury had returned a verdict for the plaintiff in the sum of $166.71.
In the month of November, 1929, the defendants called on the plaintiff at its place of business in New York and bought nine coats for $275. The plaintiff testified this was a cash transaction and that the defendants were to send a check the following day. The defendants claim it was a charge sale, that some repairs were to be made to the garments and that they were to be sent on later, but that the coats arrived in Providence the day following the sale in New York and in the same condition as they had been when inspected.
The defendants kept the coats some time and on December 31st sent back four coats' having a value of $165, which the plaintiff stated were received by an employee without authority.
The defendants, as a part of their pleading in this suit, filed a plea in set-off in the sum of $135, which was apparently allowed by the jury.
The evidence, on both sides, was very unsatisfactory. The plaintiff’s evidence, however, was more impressive than that of the defendants and the Court feels that the jury was justified, by reason of the atmosphere surrounding the whole case, in arriving at. the conclusion that the plaintiff had substantiated its claim of a cash sale, and, furthermore, that the defendants were entitled to a set-off.
The Court approves the verdict as one which is supported not only by the evidence but also by common sense.
Motion for new trial denied.